Citation Nr: 0007630	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to exposure to carbon tetrachloride.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 1999, this case was before the Board.  The Board 
denied the veteran's claim of entitlement to service 
connection for a neurological disorder secondary to exposure 
to carbon tetrachloride.  The Board remanded the veteran's 
claims of entitlement to service connection for a skin 
condition and a stomach condition, both claimed as secondary 
to exposure to carbon tetrachloride.  In May 1999, the RO 
issued a Supplemental Statement of the Case which continued 
to deny the veteran's claims of entitlement to service 
connection for a skin condition and a stomach condition, both 
claimed as secondary to exposure to carbon tetrachloride.  
The claims folder was then again returned to the Board.  

In a May 1999 rating decision, the RO denied entitlement to 
service connection for depression  To the Board's knowledge, 
the veteran has not expressed disagreement with that 
decision.  Thus, this issue are not presently on appeal.  
38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (1999).


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished to the 
appellant.  In essence, the following sequence is required: 
there must be a decision by the RO, the appellant must 
express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
appellant, and finally the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.  

In its March 1999 remand, the Board found that the veteran 
had submitted written correspondence in which he expressed 
disagreement with the RO's November 1997 denial of his claims 
of entitlement to service connection for a skin condition and 
a stomach disorder.  Because this correspondence was received 
within one year of the RO's issuance of notification of that 
rating decision, the Board determined that this 
correspondence constituted a timely NOD regarding the RO's 
November 1997 denial.  38 C.F.R. §§ 20.201, 20.302 (1999).  
The Board further determined that the claims must be remanded 
to the RO for the preparation of a SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995) [The filing of a notice of 
disagreement initiates the appeal process and the failure of 
the RO to issue a statement of the case is a procedural 
defect requiring a remand].  In its March 1999 remand, the 
Board noted that following the issuance of a SOC with respect 
to these issues, the veteran's case should only be returned 
to the Board it is perfected by the filing of a timely 
substantive appeal.  

In May 1999, the RO issued a Supplemental Statement of the 
Case (SSOC) which continued to deny the veteran's claims of 
entitlement to service connection for a skin condition and a 
stomach condition, both claimed as secondary to exposure to 
carbon tetrachloride.  In an attached cover letter, the RO 
informed the veteran that a response to the SSOC at that time 
was optional, but that he was being given 60 days in which to 
submit any additional comment regarding his claims.  The RO 
advised the veteran that if no response was received within 
60 days, his case would be forwarded to the Board for review 
of these issues and he would be provided with a copy of the 
Board's decision.  To the Board's knowledge, no response was 
received from the veteran.

Pursuant to 38 C.F.R. § 20.302(c), where a SSOC is furnished, 
a period of 60 days from the date of mailing of the SSOC will 
be allowed for a response.  The response to the SSOC is 
optional and is not required for the perfection of an appeal, 
unless the SSOC covers issues that were not included in the 
original SOC.  If a SSOC covers issues that were not included 
in the original SOC, a substantive appeal must be filed with 
respect to those issues within 60 days in order to perfect an 
appeal with respect to those issues.  38 C.F.R. § 20.302(c) 
(emphasis added).

The Board finds that the information contained in the cover 
letter to the May 1999 SSOC was incorrect.  Because the 
issues contained in the May 1999 SSOC were not contained in 
the original SOC, the veteran was in fact required to submit 
a timely substantive appeal in order to perfect his appeal as 
to those issues.  Because the veteran was incorrectly advised 
that no further action was required on his part to perfect 
his appeal, the Board finds that a remand is the appropriate 
remedy in this case, in order to provide the veteran with an 
additional opportunity to submit a timely substantive appeal.

Accordingly, this case is remanded for the following:

The RO should issue another SSOC with 
respect to the issues of entitlement to 
service connection for a stomach 
condition and a skin condition, both 
claimed as secondary to carbon 
tetrachloride.  As to each issue 
addressed in the SSOC, the veteran should 
be provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9).  
If, and only, if the veteran completes 
his appeal with respect to a particular 
issue should such issue be returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




